DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 17/429,557 filed 08/09/2021 by Johannes Biechele.
Claims 1 and 6-17 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “claw-shaped” in claim 1is a relative term which renders the claim indefinite. The term “claw-shaped” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is not standard to determine what qualifies as being “claw-shaped” as noted in the claim.  The .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 10, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SCHRODER (US 2019/0312245 A1).
With respect to claim 1.  SHRODER teaches a battery assembly 3 where one or more battery modules are arranged in a battery housing 4 (paragraph 0022).  The battery housing 4 has a lower shell 5 onto which the battery modules are placed, and an upper shell 6 that closes the battery housing 5 (paragraph 0022).  The lower shell 5 and the upper shell 6 of the battery housing 4 have an outwardly offset, peripheral contact flange 7, 8 (paragraph 0023).  The contact flanges 7, 8 are arranged one on top of another (paragraph 0023).  The flanges have edge portions 9, 10, and each edge portion is assigned one fastening element (paragraph 0023).  The fastening element is formed of a rail element 11 that has a U-profile shaped cross section and that has a web 12 and an upper flange 13 and a lower flange 14 (paragraph 0024).  In the 
The lower shell 5 of the battery housing is taken to be analogous to the claimed second housing part of the claims, and the upper shell 6 is taken to be analogous to the claimed first housing part.  The fastening element, such as the rail element 11 then is taken to be the claimed at least one connecting member.  The rail element 11 includes the upper flange 13 comprising a plurality of recesses 16 (paragraph 0027) and at least a tab 21 (paragraph 0029 and Figure 10) the tab 21 being the claimed claw-shaped portion.  The upper shell 6, at the location of the flange 8 includes at least a protuberance 17 (paragraph 0026 and Figure 10) this protuberance being taken to be analogous to the claimed hook portion and is located at a position of the first contact surface between the flanges 7, 8 (Figure 10).  The rail 11 and the contact flanges are fastened in a frictionally interconnected fashion so as to be tight (paragraph 0023) and this is taken to be the claimed interference fit.  Further between the protuberance 17 on the flange 8 of the first housing portion, and the tab 21 is taken to be the claimed first groove of the first housing part.  
With respect to claim 7.  SHCRODER teaches the rail element 11 is secured  using a mechanical fastening means 23 (paragraph 0030).  This may include a pin that penetrates a hole 24 in a flange 25 of the rail element, and in the extensions of the contact flanges 7, 8, and engages in a hole 26 in the upper shell 6 (paragraph 0030).  This pin is taken to be the claimed interference member, and is taken to protrude from the bottom of the first groove, as it protrudes through the hole 26 formed in the upper shell 6 (paragraph 0030 and Figures 5-6).  
With respect to claim 10.  SCHRODER teaches the battery housing 4 has a cuboid or cube-shaped body (paragraph 0023) and includes at least one rail 11 (Figure 2).
With respect to claim 16.   SCHRODER further teaches in the assembled state, the contact flanges 7, 8 are arranged on top of each wither with the interposition of a ring seal (paragraph 0023).  

Claim(s) 1, 6, 8, 10, 12, and 17 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by PAOLAZZI (US 2011/0236740 A1).
With respect to claim 1.  PAOLAZZI teaches a battery cell housing 100 made of a pair of first and second half sections 102, 202 that are interlockable with each other (paragraph 0016).  The first and second half sections 102, 202 may be coupled to each other such that the first tongue 118 of the first half section 102 is inserted into first groove 232 of second half section 202 and first tongue 218 of second half section 202 is inserted into first groove 132 of first half section 102 (paragraph 0022).  The housing further includes at least a base 162 (paragraph 0023) and lid 164 (paragraph 0028).  A clip 150 is disposed over first tongue lip 120 of first half section 102 and first groove lip 134 of second half section 202 such that first clip 150 couples first and second half sections respectively to each other (paragraph 0026).  
Half section 102 is taken to be the claimed first housing part, and section 202 is taken to be the claimed second housing part.  The clip 150 is taken to be the claimed connecting member connecting the half sections 102 and 202 (Figures 1-3).  The first housing part then includes first tongue lip 120, and is taken to be the first hook portion in 
With respect to claim 10.  PAOLAZZI teaches as seen in figures 1-3 the housing when assembled includes at least four housing side walls that are substantially perpendicular to one another, and the profile rail is provided as a connecting member on at least one of the four housing side walls.  
With respect to claim 12.  PAOLAZZI teaches as seen in Figure 5 there are included third and fourth clips 154, 156 that may be used to couple adjacent housings together (paragraph 0031). The clips 154, 156 then reach over a corner of the housing formed by two housing side walls disposed adjacent to each other (Figure 5).  
With respect to claim 17.    PAOLAZZI teaches the second housing part, being section 202.  Included is at least a second hook portion as seen in Figure 1, and the clip 150 includes a second claw shaped portion that connects to the second hook portion (Figure 1).  
With respect to claim 6.  PAOLAZZI teaches the first and second housing parts 202 and 102 respectively, and the clip 150 being the profile rail as noted above with respect to claim 1.  As seen in Figure 1 the interconnected state is shown, and the second claw shaped portion of the profile rail and a second groove of the second housing part disposed on a side of the second hook portion facing towards the housing interior space (Figure 1).  
With respect to claim 8.  PAOLAZZI teaches a battery cell lid 164 is placed over the battery cell, and a lip 166 extends over the sides (paragraph 0028).  The lid 164 .  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHRODER (US 2019/0312245 A1) or PAOLAZZI (US 2011/0236740 A1).
Neither SHCRODER nor PAOLAZZI explicitly teaches at least two side profile rails are provided as a connecting member on at least one housing side wall.  In contrast both SCHRODER and PAOLAZZI would teach a single side profile rail on the 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHRODER (US 2019/0312245 A1) or PAOLAZZI (US 2011/0236740 A1) in view of CHONG (WO 2016/093540 A1).
Neither SHCRODER nor PAOLAZZI explicitly teaches the claimed attachment member for connecting the housing to a retaining device.  
CHONG teaches a battery module that includes a container in which the battery modules are stored (abstract).  A hook plate is disposed on the bottom of the container so as to allow coupling with a rail connected to a structure (abstract).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to include the hook of CHONG on the profile rail of the battery housing of SHRODER or PAOLAZZI, as this is a combination of known prior art elements in order to achieve predictable results.  In the present case such a structure would allow the battery module to be attached to an external structure.  
With respect to claim 14.  CHONG teaches a hook portion 432 (see Figure 1).  This hook portion is taken to be the claimed projection.  
With respect to claim 15.  CHONG teaches as seen in Figure 3 a retaining device is positively connected to the housing via the attachment member.  

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art of record explicitly teaches wherein at least one first outer side of the first housing part facing away from the housing interior space, is configured to be flush with an outer side of the profile rail facing away from the housing interior space in the interconnected state of the first housing part and the second housing part.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722